Citation Nr: 1707602	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-45 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine (previously evaluated as chronic lumbosacral strain and mild lumbar spondylosis), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis of the right knee (previously evaluated as patellofemoral syndrome and osteoarthritis of the right knee), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for patellofemoral syndrome and osteoarthritis of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for mild osteoarthritis of the right foot, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for mild osteoarthritis of the left foot, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for a bilateral hand disorder.

7.  Entitlement to service connection for a right lower extremity disorder (previously denied as a bilateral leg condition).

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a depressive disorder, to include as secondary to service-connected lumbar spine and bilateral knee disabilities.

10.  Entitlement to service connection for PTSD.

11.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for type II diabetes mellitus.

14.  Entitlement to service connection for neuropathy of the bilateral feet (claimed as diabetic feet).

15.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to February 1996, from July 1998 to November 1998, from September 2002 to February 2003, and from October 2006 to October 2007.  He had additional service with the Puerto Rico Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) RO in San Juan, Puerto Rico.

For purposes of clarity and organization, the Board has recharacterized the issues on appeal.  Specifically, in February 2009, the Veteran originally claimed entitlement to service connection for a neuropsychiatric disorder, to include as secondary to his service-connected lumbar spine disability.  In addition, he claimed entitlement to service connection for PTSD.  In a September 2009 rating decision, the RO denied entitlement to PTSD and alcohol abuse, in alleged partial remission, and a depressive disorder, not otherwise specified (claimed as a nervous or neuropsychiatric condition).  Thereafter, in a February 2011 rating decision, the RO denied entitlement to major depressive disorder.  The RO construed the Veteran's contentions as encompassing three separate claims for service connection for PTSD; alcohol abuse and a depressive disorder; and major depressive disorder. See October 2010 statement of the case (SOC), June 2012 supplemental statement of the case (SSOC), June 2012 SOC and SSOC, March 2014 SSOC, and June 2014 SSOC.  The Board finds that the recharacterized claim on appeal encompasses the Veteran's contentions and should be treated as a single claim within the Board's appellate jurisdiction. See Clemons v. Shinseki, 23 Vet. App. 1 (2009.  However, the recharacterized issue does not include PTSD.  Rather, the Board has determined that the Veteran intended to limit his claim for service connection to an acquired psychiatric disorder, to include a depressive disorder, based on physical limitations due to his service-connected disabilities.  Throughout the appeal, the Veteran has separately contended that his PTSD was related to incidents during mobilizations to Kuwait and Egypt.  In the present case, the Board concludes that bifurcating the acquired psychiatric disorder claim into two separate issues is the most proper way of handling the appeal. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011).

During the course of the appeal, in an April 2014 rating decision, the RO granted TDIU, effective from July 18, 2010.  Therefore, the claim is no longer on appeal.  

In the April 2014 rating decision, the RO also increased the evaluation for degenerative disc disease of the lumbar spine to 40 percent, effective from September 26, 2011.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2014 rating decision, the RO granted service connection for mild left lumbar radiculopathy, as secondary to service-connected degenerative disc disease of the lumbar spine, and assigned a 10 percent evaluation, effective from August 8, 2013.  Therefore, the claim for service connection for a bilateral leg condition has been recharacterized to reflect that a claim for service connection for a left leg disorder is no longer on appeal, and that a claim for service connection for a right leg disorder remains on appeal.

The Board notes that, following a March 2014 SSOC, the Veteran submitted a VA Form 9 in May 2014 that limited the appeal to the issue of entitlement to service connection for an acquired psychiatric disorder.  However, the Veteran previously perfected an appeal to all of the issues listed above, and the RO certified them to the Board in September 2014.  The May 2014 VA Form 9 does not appear to be a clear and unequivocal withdrawal of all of the issues other than the issues that have been recharacterized as entitlement to service connection for an acquired psychiatric disorder, other than PTSD, as discussed above.  Under 38 C.F.R. § 38 C.F.R. § 20.204, "[i]f the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  

The Board also notes that the Veteran has filed a notice of disagreement with an August 2016 decision, in which the RO reduced the Veteran's VA compensation due to the receipt of drill pay at the rate payable during Fiscal Year 2012 for 43 days.  The RO issued a statement of the case in January 2017.  However, to date, the Veteran has not filed a substantive appeal as to that issue.  Therefore, the issue is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to all issues on appeal, the Board notes that the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in July 2013.  However, a transcript of the hearing has not been associated with the record.  On remand, the AOJ must associate a copy of the July 2013 DRO hearing transcript with the electronic claims file.

Lumbar Spine

The Veteran was most recently provided a VA spine examination in June 2014, in connection with his claim for an increased rating.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  Thus, while the Veteran was afforded a VA examination in June 2014, that examination does not satisfy the requirements under Correia.  As such, another VA examination is required in this case.

Knees and Feet

In August 2015, the Veteran's representative contended that the Veteran's bilateral knee and feet disabilities are worse than the current 10 percent evaluations reflect and warrant higher evaluations.  He noted that the Veteran was last afforded VA examinations in connection with these claims in March 2010 and the Veteran has claimed that these disabilities have worsened since that time.  Therefore, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected degenerative arthritis of the right knee, patellofemoral syndrome and osteoarthritis of the left knee, and mild arthritis of the left and right feet.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  To be adequate, the examination must include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).

Acquired Psychiatric Disorder and PTSD

Throughout the appeal, the Veteran has contended that his claimed depressive disorder was secondary to his service-connected lumbar spine and knee disabilities. See, e.g., March 2009 VA treatment note (seems to be depressed and it is likely related to his medical problems and their interference with his capacity to work); July 2009 VA treatment note (symptoms started slowly as back and knee problems began changing lifestyle); July 2009 VA treatment note (depressive symptomatology for more than one year, identifies stressor as medical conditions and physical limitations); September 2010, October 2010 VA treatment notes (reports feeling depressed in reaction to deterioration of health and its implications in his quality of life, including leading a sedentary life due to pain and inability to perform certain physical activities as in the past).

The Veteran contends that he has PTSD as a result of specific incidents during his mobilizations to Kuwait from September 2002 to February 2003 and to Egypt from January 2007 to October 2007.  Specifically, he indicated that he feared for his life, that he was in danger of chemical attacks at all times, and he faced death at any moment while inspecting vehicles for explosives while he was stationed at Aljaber Army Base in Kuwait.  He also reported that he was in close contact with threatening, protesting civilians and he had to maneuver to avoid suspicious situations that threatened convoys while he was a driver at Arisjan in Kuwait.  He also reported that he witnessed an accident in the Sinai in Egypt where 25 people were killed in a bus accident.  He stated that he tried to help, but the people were dismembered.  He also reported that he lost a friend in a truck accident, he witnessed the abuse of women and children by civilian men, including the attempted rape of a girl, and he was always in fear of a terrorist attack while he was mobilized in Egypt.  See March 2009 translated statements.

The Veteran was afforded VA mental disorders examinations in April 2008, March 2009, October 2013, and November 2013.  A VA addendum opinion was provided in March 2014.  

In the April 2008 VA examination report, the VA examiner did not provide a diagnosis.  He noted that the Veteran claimed to be having difficulty adapting to his job.  He also indicated that the Veteran reported he had mood changes, irritability, and anger outbursts when exposed to job-related stressors and after non-restorative sleep.

In the March 2009 VA examination report, the VA examiner diagnosed the Veteran with alcohol abuse, in alleged partial remission, and a depressive disorder, not otherwise specified.  The examiner opined that the Veteran's alcohol abuse was not related to his depressive disorder because his history of alcohol intake preceded the depression by many years.  He also noted that the Veteran's depressive symptoms were, in part, substance induced as a result of intake and withdrawal from a long-standing history of abuse.  In addition, the examiner opined that the Veteran's neuropsychiatric condition was not related, due to, or secondary to any event of military service, his service connected lumbar spine disability, or non-service connected tension headaches.

In the October 2013 VA examination report, the examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  The examiner opined that the depressive disorder was less likely than not incurred in or caused by service.  He noted that the Veteran sought psychiatric care in March 2009, two years after separating from service and the events that led to his service connected conditions.  Therefore, he opined that a temporal relationship between the claimed neuropsychiatric disorder and the service-connected physical conditions is not established.

In the November 2013 VA examination report, the examiner noted that there was no previous evidence of depressive symptomatology before the aggravation of the Veteran's service connected low back pain in 2009.  The examiner opined that the severity of the Veteran's depressive disorder was at least as likely as not aggravated beyond its natural progression by his service-connected disabilities.  However, he also opined that there was no temporal relationship between the Veteran's depressive symptomatology onset and service connected lumbar spine and knee disabilities.  He noted that there was evidence of the Veteran seeking formal psychiatric treatment when his low back disability was aggravated which caused his employment to terminate.  

In a March 2014 VA addendum opinion, the examiner noted that there was no concrete evidence that the Veteran's service connected lumbar spine disability was aggravated in 2009.  The examiner indicated that the Veteran's first VA psychiatric assessment in May 2009 included reported psychosocial stressors were work-related and were not related to his medical or physical conditions.  Therefore, the examiner opined that there was no evidence to sustain previous reports of aggravation of the Veteran's service connected lumbar spine disability, or a direct relationship between the Veteran's mental disorder with his service connected disabilities.  

The Board finds that a remand is necessary for another VA mental disorders opinion or examination.  The VA examiners' opinions do not adequately address the etiology of the Veteran's diagnosed depressive disorder.  Specifically, on remand, the VA examiner should comment on the inconsistencies between the November 2013 and March 2014 VA opinions. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

In addition, during the March 2009 VA examination, the Veteran indicated that he was referred to a private psychiatrist by his employer.  On remand, the AOJ should request identifying information and authorization to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the July 2013 DRO hearing transcript with the claims file. See July 2013 notification letter and March 2014 SSOC indicating a personal hearing was conducted.  If a transcript of the hearing was not generated or is otherwise unavailable, the claims file should be so documented.

2.  The AOJ should notify the Veteran of the evidence necessary to substantiate service connection claims on both a direct and secondary basis.

3.  The AOJ should provide the Veteran with a release form for medical records, specifically including private psychiatric treatment based on a referral from the Veteran's employer, as noted in the March 2009 VA mental disorders examination report.  If he returns the requested information, attempt to obtain the records.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

4.  Schedule the Veteran for examination with an appropriate clinician  to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis. The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability, to the extent possible.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

5.  Schedule the Veteran for an examination with an appropriate clinician to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

6.  Schedule the Veteran for an examination with an appropriate clinician to ascertain the current severity and manifestations of his service-connected osteoarthritis of the bilateral feet.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should address whether the Veteran has marked or moderate limitation of motion of the ankles, and whether the Veteran has moderate, moderately severe, or severe foot injuries.

The examiner should also provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

7.  Provide the Veteran's claims file to an appropriate clinician so an addendum opinion may be provided to determine the nature and etiology of any acquired psychiatric disorder that may be present.  A new examination of the Veteran is only required if deemed necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the post-service medical records, lay statements, prior VA examination reports, and the private medical reports.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has an anxiety disorder and a depressive disorder.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

The examiner should also determine whether the disorder is at least as likely as not (1) caused or (2) aggravated by any of the Veteran's service-connected disabilities, to include his service-connected lumbar spine and bilateral knee disabilities.

The examiner should specifically address the inconsistencies between the November 2013 and March 2014 VA opinions.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




